Exhibit 10
DIRECTORS’
DEFERRED FEE PLAN
OF

MERCHANTS & MARINE BANK

 



--------------------------------------------------------------------------------



 



NOTE:  The Participant should check the beneficiary designation (Annex II) to
make certain that items 4, 5, and 6 are consistent with the
              Participant’s counsel’s advise.

 



--------------------------------------------------------------------------------



 



MERCHANTS & MARINE BANK

TABLE OF CONTENTS

              Article   Subject   Page
I
  Definitions and Construction     1    
II
  Eligibility and Participation     3    
III
  Death Benefit     3    
IV
  Retirement Benefit     5    
V
  Beneficiary     6    
VI
  Leave of Absence     6    
VII
  Source of Benefits     7    
VIII
  Termination of Relationship     7    
IX
  Termination of Participation     8    
X
  Termination, Amendment, Modification, or Supplement of Plan     8    
XI
  Other Benefits and Agreements     9    
XII
  Restrictions on Alienation of Benefits     9    
XIII
  Administration of the Plan     9    
XIV
  Adoption of Plan by Subsidiary, Affiliated or Associated Companies     11    
XV
  Miscellaneous     11    
 
  Plan Agreement     I-1  

 



--------------------------------------------------------------------------------



 



DIRECTORS’

DEFERRED FEE PLAN

OF

MERCHANTS & MARINE BANK
PURPOSE AND EFFECTIVE DATE
     The purpose of the Directors’ Deferred Fee Plan of Merchants & Marine Bank
is to provide specified benefits to Directors who contribute materially to the
continued growth, development and future business success of Merchants & Marine
Bank. It is the intention of Merchants & Marine Bank that this program and the
individual plans established hereunder be administered as unfunded welfare
benefit plans established for Directors of the Bank. The effective date of this
Plan is August 1, 1990.
ARTICLE I
DEFINITIONS AND CONSTRUCTION

1.1   Definitions. For purpose of this Plan, the following phrases or terms
shall have the following indicated meanings unless otherwise clearly apparent
from the context:

  (a)   “Beneficiary” shall mean the person, persons, or estate of a
Participant, entitled to receive any benefits subsequent to the death of a
Participant under a Plan Agreement entered into in accordance with the terms of
this Plan.     (b)   “Beneficiary Designation” shall mean the form of written
agreement, attached hereto as Annex II, by which the Participant names the
Beneficiary(ies) of the Plan.     (c)   “Board of Directors” shall mean the
Board of Directors of Merchants & Marine Bank unless otherwise indicated or the
context otherwise requires.     (d)   “Committee” shall mean the Administrative
Committee appointed to manage and administer the Plan and individual Plan
Agreements in accordance with the provisions of Article XIII hereof.     (e)  
“Bank” shall mean Merchants & Marine Bank and any Subsidiary that duly adopts
the Plan as provided in Article XIV hereof. Where the context dictates, the term
“Bank” as used herein refers to the particular Bank that has entered into a Plan
Agreement with a particular Participant.     (f)   “Early Retirement Date” shall
be the date of a Participant’s Retirement prior to his or her Normal Retirement
Date which may occur on the first day of any month following the month in which
the Participant attains his or her fifty-fifth (55th) birthday and has completed
one (1) full year of participation in the Plan.

-1-



--------------------------------------------------------------------------------



 



  (g)   “Director” shall mean any person who is associated as a Director with
the Bank or one of its Subsidiaries.     (h)   “Normal Retirement Date” shall be
the later of the first day of the month following the month in which the
Participant attains his or her sixty-fifth (65th) birthday if initial entry into
the Plan is age fifty-five (55) or younger; or after ten (10) years of
participation in the Plan if initial entry in the Plan is over age fifty-five
(55).     (i)   “Participant” shall mean a Director who is selected and elects
to participate in the Plan through the execution of a Plan Agreement in
accordance with the provisions of Article II.     (j)   “Plan” shall mean the
Directors’ Deferred Fee Plan of Merchants & Marine Bank as amended from time to
time.     (k)   “Plan Agreement” shall mean the form of written agreement,
attached hereto as Annex I, which is entered into from time to time by and
between the Bank and a Director selected to become a Participant as a condition
to participation in the Plan. Each Plan Agreement executed by a Participant
shall provide for the entire benefit to which such Participant is entitled under
the Plan, and the Plan Agreement bearing the latest date shall govern such
entitlement.     (l)   “Retirement” and “Retire” shall mean severance of
relationship with the Bank at or after the attainment of his or her Normal
Retirement Date or, with the consent of the Bank, on or after the Early
Retirement Date.     (m)   “Subsidiary” shall mean any business organization in
which Merchants & Marine Bank, directly or indirectly, owns an interest,
excluding ownership interests Merchants & Marine Bank may hold in their
fiduciary capacities as trustee or otherwise, and any other business
organization that the Board of Directors designates as a Subsidiary for purposes
of this Plan.     (n)   “Election to Participate” shall mean the form of written
agreement that will be executed and entered into between a Director and Bank
specifying the amount of Director’s Fees to be deferred immediately following
the date of execution of said “Election to Participate” and continuing
thereafter under the terms of the Plan.     (o)   “Designated Duration” shall
mean the number of years that Retirement or death benefits will be paid to a
Participant or Beneficiary under the terms of the Plan. The Designated Duration
shall be ten (10) years or one hundred and twenty (120) months if initial entry
in the Plan is age sixty (60) or older and fifteen (15) years or one hundred and
eighty (180) months if initial entry in the Plan is age fifty-nine (59) or
younger.

1.2   Construction. The masculine gender when used herein shall be deemed to
include the feminine gender, and the singular may include the plural unless the
context clearly indicates to the contrary. The words “hereof”, “herein”,
“hereunder”, and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provision or section. Whenever the
words “Article” or “Section” are used in this Plan, or a cross-reference to an
“Article” or “Section” is made, the Article or Section referred to shall be an
Article or Section of this Plan unless otherwise specified.

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY AND PARTICIPATION

2.1   Eligibility. In order to be eligible for participation in the Plan, a
Director must be selected by the Committee in the year preceding the year in
which the Director is eligible to participate and in each succeeding year
thereafter as hereinafter provided. The Committee, in its sole and absolute
discretion, shall determine eligibility for participation in accordance with the
purposes of the Plan.   2.2   Participation. After being selected by the
Committee to participate in this Plan, a Director shall, as a condition
precedent to participation herein, complete and return to the Committee a duly
executed Election to Participate and Plan Agreement electing to participate
herein and agreeing to the terms and conditions thereof, and by the execution of
such Participant shall agree that all amounts deferred thereby shall be
irrevocably deferred and that in lieu thereof the Participant shall be entitled
solely to the benefits provided under this Plan. Such Election to Participate
and Plan Agreement shall be completed and returned to the committee at the time
specified thereby, but in no event subsequent to December 31st of the year
preceding the year to which the Plan Agreement relates.

ARTICLE III
DEATH BENEFIT

3.1.   Amount and Payment of Death Benefit. If a Participant dies before
Retirement and the Plan is in effect at that time, the Bank will pay or cause to
be paid a Death Benefit to such Participant’s Beneficiary. The said Death
Benefit shall be as set forth in the Plan Agreement paid monthly for the
Designated Duration. Such payments shall commence effective the first day of the
month following the date of death.       Notwithstanding the immediately
preceding paragraph of this Section 3.1, the Bank will pay or cause to be paid
the Death Benefit specified therein only if:

  (a)   At the time of the Participant’s death prior to attaining his or her
Normal Retirement Date, such Participant was a Director and had not Retired, or
was on authorized leave of absence, and all deferrals and payments required to
be made by such Participant under Sections 3.2 et. seq. have been made;     (b)
  The Participant’s Plan Agreement had been kept in force throughout the period
commencing on the date of such Plan Agreement and ending on the date of his or
her death;     (c)   The Participant’s death was due to causes other than
suicide within two (2) years of the date of his or her original Plan Agreement
or within two (2) years of the date of any amendment to his or her Plan
Agreement or any subsequent Plan Agreement resulting from additional benefits
because of an increase in the Participant’s benefits; but the Participant’s
suicide shall relieve the Bank only of its obligation to pay that portion of the
Death Benefit that was granted within two (2) years prior to the date of such
suicide;     (d)   The Participant’s death is determined not to be from a bodily
or mental cause or causes, information about which was withheld, or knowingly
concealed, or falsely provided by the Participant when requested by the

-3-



--------------------------------------------------------------------------------



 



      Bank to furnish evidence of good health upon the Participant’s enrolling
in the Plan or upon an application for an increase in benefits because of an
increase in Participant’s benefits; and     (e)   Proof of death in such form as
determined acceptable by the Committee is furnished.

3.2   Amount of Participant Deferral and Payments. In consideration for the
Death Benefit selected in Participant’s Plan Agreements, each Participant shall
defer an amount of his or her compensation in such amounts and at such times as
shall be determined by the Committee, and the Committee may change the amount of
such deferral in connection with changes in the amount of the Death Benefit
selected by a Participant. If a Participant is authorized to take a leave of
absence from his or her relationship or, subject to the provisions of
Section 3.5, is disabled, the Participant shall be required to make payments to
the Bank in accordance with Article VI in order to maintain his or her Plan
Agreement in force. A Participant’s obligation to defer an amount of his or her
compensation in accordance with this Section 3.2 or to make the payments
required by Article VI shall be stated in his or her Plan Agreement, shall
commence on the date his or her Plan Agreement becomes effective, and shall
continue thereafter during the term of his or her Plan Agreement or until such
Participant’s death, or the later of attainment of his or her Normal Retirement
Date or ten (10) years of deferrals have been made. A Participant shall have the
right to increase or decrease the amount of his or her Death Benefit initially
selected by him by amending his or her Plan Agreement in accordance with the
rules adopted by the Committee for this purpose.   3.3   Time and Manner of
Deferring or Making Payments. A Participant shall, in his or her Plan Agreement,
authorize the Bank to defer an amount of such Participant’s compensation equal
to the amount specified pursuant to Section 3.2. A Participant who is on
authorized leave of absence or is disabled and who is required to make the
payments required in Article VI shall make such payments at such time and in
such manner as the Bank shall provide.   3.4   Participant Deferrals and
Payments — Use and Forfeitability. The amount of each Participant’s compensation
deferred pursuant to Sections 3.2 and 3.3 shall be and remain solely the
property of the Bank and the amount collected by the Bank pursuant to
Sections 3.2 and 3.3 from each Participant who is on an authorized leave of
absence or disabled shall be and become solely the property of the Bank, and a
Participant shall have no right thereto, nor shall the Bank be obligated to use
such amounts in any specific manner. Except as provided in Article IV, if a
Participant’s death occurs under circumstances other than those specified in
Section 3.1, no benefit shall be payable hereunder or under his or her Plan
Agreement to his or her Beneficiary or any other person or entity on his or her
behalf, and any payments made by such Participant under Sections 3.2 and 3.3
shall be forfeited.   3.5   Waiver of Participant Deferral or Payments. If a
Participant becomes totally disabled before satisfying those requirements set
forth in Section 3.2, such Participant shall be required to defer a portion of
his or her compensation pursuant to Sections 3.2 and 3.3 or make the payments
provided for in Sections 3.2 and 3.3 continuing thereafter for as long as such
total disability continues until the requirements of Section 3.2 are satisfied.
      If a Participant dies prior to Retirement while continuing payments as
above described, the death benefit provided in this Article III shall be paid.
If a Participant retires, the Retirement Benefit provided in Article IV shall be
paid.       The determination of what constitutes total disability and the
removal thereof for

-4-



--------------------------------------------------------------------------------



 



    purposes of the Article III, shall be made by the Committee, in its sole and
absolute discretion, and such determination shall be conclusive.

ARTICLE IV
RETIREMENT BENEFIT

4.1   Normal Retirement. If a Participant has remained a Director until his or
her Normal Retirement Date and shall then retire, and if the Plan and his or her
Plan Agreement have been kept in force, the Bank shall pay or cause to be paid
to such Participant, as a Retirement Benefit (herein so called), the amount per
month specified in his or her Plan Agreement as a Retirement Benefit. Payment of
such monthly amount shall commence on the Participant’s Normal Retirement Date
and shall continue for the Designated Duration.   4.2   Retirement After Normal
Retirement Date. A Participant who continues as a Director with the Bank after
his or her Normal Retirement Date may remain a Participant in the Plan with the
consent of the Bank. Upon Retirement such a Participant shall be entitled to the
benefits provided in Section 4.8 hereof. The monthly payments provided for in
Section 4.8 hereof shall commence on the date the Participant retires.   4.3  
Early Retirement. The Committee, in its sole and absolute discretion, may permit
a Participant to receive an Early Retirement Benefit commencing as of the first
day of any month coincident with or following the Participant’s Early Retirement
Date, but before the attainment of his or her Normal Retirement Date. In such
event, the Participant’s monthly Early Retirement Benefit shall be the
Retirement Benefit set forth in his or her Plan Agreement multiplied by a
fraction, the numerator of which is the number of whole years said Director has
been a Participant and the denominator of which is the number of whole years
between such Participant’s date at entry into the Plan and the Participant’s
Normal Retirement Date. If the Participant’s benefits have been increased since
the Participant’s initial entry into this Plan, or successor or predecessor
plans, the Early Retirement Benefit shall be determined by reducing each
incremental benefit increase in accordance with the formula. The said reduced
monthly amount, payable for the Designated Duration shall be the only benefit to
which such participant is entitled.   4.4   Post Retirement Death Benefit. If a
Participant dies after Retirement but before the applicable Retirement Benefit
is paid in full, the unpaid Retirement Benefit payments to which such
Participant is entitled shall continue and be paid to that Participant’s
Beneficiary. Such payments shall be made in accordance with the payment schedule
to that Participant pursuant to Sections 4.1, 4.2, and 4.3 of the Plan.   4.5  
Exclusivity of Post Retirement Death Benefit. No Death Benefit as defined in
Article III shall be paid to the Beneficiary of a Participant who dies after
retirement.   4.6   Accrual of Retirement Benefit. A Participant who ceases to
be a Director before completion of one (1) continuous full year of participation
in the Plan, except as a result of death shall not be entitled to any benefits
hereunder and the Bank shall have no obligation hereunder to such Participant.  
4.7   Deferred Termination Benefit. A Participant who ceases to be a Director
after the completion of one (1) full year of participation in the Plan shall
receive a portion of his or her monthly Retirement Benefit upon the earlier of
(i) the Participant’s death or (ii) attainment of his or her Normal Retirement
Date. Said portion shall be the monthly amount of the Retirement Benefit set
forth in the Participant’s Plan Agreement multiplied by a fraction, the
numerator of which is the number of whole years said Director was a Participant
in the Plan and the denominator of which is the number of

-5-



--------------------------------------------------------------------------------



 



    whole years between such Participant’s date at entry into the Plan and the
Participant’s Normal Retirement Date. If the Participant’s benefits have been
increased since the Participant’s initial entry into this Plan, or successor or
predecessor plans, the reduced monthly Retirement Benefit shall be determined by
reducing each incremental benefit increase in accordance with the formula. The
resulting reduced monthly amount payable for the Designated Duration shall be
the only benefit to which such Participant is entitled. If Participant or
Participant’s Beneficiary shall die before receiving installments for the
Designated Duration after commencement of said reduced amount, the reduced
amount will be continued to Participant’s Beneficiary as set forth in the
Beneficiary Designation until all installments, as provided, including those
paid to Participant, have been made.   4.8   Benefit at Retirement After
Attainment of Normal Retirement Date. If a Participant elects to continue his or
her relationship beyond his or her Normal Retirement Date, the Committee, and
only the Committee, will specify the amount of the Participant’s Retirement
Benefit, which shall be evidenced by a new Plan Agreement to be executed by the
Participant.

ARTICLE V
BENEFICIARY
        A Participant shall designate his or her Beneficiary to receive benefits
under the Plan and his or her Plan Agreement by completing the Beneficiary
Designation. If more than one Beneficiary is named, the shares and/or precedence
of each Beneficiary shall be indicated. A Participant shall have the right to
change the Beneficiary by submitting to the Committee a new Beneficiary
Designation. The Beneficiary Designation must be approved in writing by the
Bank; however, upon the Bank’s acknowledgement of approval, the effective date
of the Beneficiary Designation shall be the date it was executed by the
Participant. If the Bank has any doubt as to the proper Beneficiary to receive
payments hereunder, it shall have the right to withhold such payments until the
matter is finally adjudicated. Any payment made by the Bank in good faith and in
accordance with the provisions of this Plan and a Participant’s Plan Agreement
and Beneficiary Designation shall fully discharge the Bank from all further
obligations with respect to such payment.
ARTICLE VI
LEAVE OF ABSENCE

6.1   Required Payments. If a Participant is authorized by the Bank for any
reason, including military, medical or other, to take a leave of absence, such
Participant shall be required to make payments in order to maintain his or her
Plan Agreement in force. Such required payments shall be an amount equal to the
amount of the Participant’s compensation that is to be deferred under the terms
of his or her Plan Agreement. A Participant required to make payments under this
Section 6.1 shall continue making such required payments until the earlier of
the date he or she returns to his or her duties following a leave of absence or
the effective date that he or she enters into a new Plan Agreement.   6.2  
Failure to Make Required Payments. Failure to make payments required by Section
6.1 shall cause Participant’s Plan Agreement to terminate without the necessity
of any notice from either party to the other. From and after such termination,
except as provided in Section 4.7 and 10.3 hereof, neither party shall have any
further obligation to the other party under this Plan or such Plan Agreement.

-6-



--------------------------------------------------------------------------------



 



ARTICLE VII
SOURCE OF BENEFITS

7.1   Benefits Payable from General Assets. Amounts payable hereunder shall be
paid exclusively from the general assets of the Bank, and no person entitled to
payment hereunder shall have any claim, right, security interest, or other
interest in any fund, trust, account, or other asset of the Bank that may be
looked to for such payment. The Bank’s liability for the payment of benefits
hereunder shall be evidenced only by this Plan and each Plan Agreement entered
into between the Bank and a Participant.   7.2   Investments to Facilitate
Payment of Benefits. Although the Bank is not obligated to invest in any
specific asset or fund in order to provide the means for the payment of any
liabilities under this Plan, the Bank may elect to do so and, in such event, no
Participant shall have any interest whatever in such asset or fund. As a
condition precedent to the Bank’s obligation to provide any benefits, including
incremental increases in benefits, under this Plan, the Participant shall, if so
requested by the Bank, provide evidence of insurability at standard and other
rates, in such amounts, and with such insurance carrier or carriers as the Bank
may require, including the results and reports of previous Bank and other
insurance carrier physical examinations, taking such additional physical
examinations as the Bank may request, and taking any other action that the Bank
may request. If a Participant is requested to and does not or cannot provide
evidence of insurability as specified in the immediately preceding sentence,
then the Bank shall have no further obligation to such Participant under this
Plan, and such Participant’s Plan Agreement shall terminate, except as to
benefits previously granted. Notwithstanding the foregoing, if a Participant
cannot provide evidence of insurability at standard rates or for the amounts
initially contemplated in connection with his or her participation in the Plan,
the Bank may, at its discretion, permit the Participant to participate herein
for such benefits and upon such deferral of his or her compensation as the Bank
may, in its sole discretion, deem appropriate.       The Participant also
understands and agrees that his or her participation, in any way, in the
acquisition of any such insurance policy or any other general asset by the Bank
shall not constitute a representation to the Participant, his designated
recipient, or any person claiming through the Participant that any of them has a
special or beneficial interest in such general asset.   7.3   Bank Obligation.
The Bank shall have no obligation of any nature whatsoever to a Participant
under this Plan or a Participant’s Plan Agreement, except otherwise expressly
provided herein and in such Plan Agreement.   7.4   Withholding of Information,
Etc. If, in connection with a Participant’s enrolling in or applying for
incremental benefit increases under the Plan, the Bank requests the Participant
to furnish evidence of insurability, the Participant dies, and it is determined
that the Participant withheld, knowingly concealed, or knowingly provided false
information about the bodily or mental condition or conditions that caused the
Participant’s death, the Bank shall have no obligation to provide the benefits
contracted for on the basis of such withholding, concealment, or false
information.

ARTICLE VIII
TERMINATION OF RELATIONSHIP
        Neither this Plan nor a Participant’s Plan Agreement, either singly or
collectively, in any way obligate the Bank to continue the relationship of a
Participant with the Bank nor does

-7-



--------------------------------------------------------------------------------



 



either limit the right of the Bank at any time and for any reason to terminate
the Participant’s relationship. Termination of a Participant’s relationship with
the Bank for any reason, whether by action of the Bank, shall immediately
terminate his or her participation in this Plan and his or her Plan Agreement,
and all further obligations of either party thereunder, except as may be
provided in Section 4.7 and 10.3. In no event shall this Plan or a Plan
Agreement, either singly or collectively, by their terms or implications
constitute an employment contract of any nature whatsoever between the Bank and
a Participant.
ARTICLE IX
TERMINATION OF PARTICIPATION

9.1   Termination of Participation — General. A Participant reserves the right
to terminate his or her participation in this Plan and his or her Plan Agreement
at his or her election at any time by giving the Committee written notice of
such termination not less than 30 days prior to an anniversary date of the date
of execution of his or her Plan Agreement.       A Participant’s termination
shall be effective as soon as administratively convenient after such anniversary
date.   9.2   Rights After Termination of Participation. Participants who elect
to terminate participation in the Plan after one (1) full year of participation
but before eligibility for Retirement will be entitled to the same benefits as a
Participant who ceases to be a Director as described in Section 4.7 and 10.3.
Such Participants will not be entitled to a Death Benefit under Article III,
except as set forth in Section 10.3.

ARTICLE X
TERMINATIONS, AMENDMENTS, MODIFICATION OR
SUPPLEMENT OF PLAN

10.1   Termination, Amendment, Etc. The Bank reserves the right to terminate,
amend, modify or supplement this Plan, wholly or partially, and from time to
time, at any time. The Bank likewise reserves the right to terminate, amend,
modify, or supplement any Plan Agreement, wholly or partially, from time to
time. Such right to terminate, amend, modify, or supplement this Plan or any
Plan Agreement shall be exercised for the Bank by the Committee; provided,
however, that:

  (a)   No action to terminate this Plan or a Plan Agreement shall be taken
except upon written notice to each Participant to be affected thereby, which
notice shall be given not less than 30 days prior to such action; and     (b)  
The Committee shall take no action to terminate this Plan or a Plan Agreement
with respect to a Participant or his or her Beneficiary after the payment of any
benefit has commenced in accordance with Article III or Article IV but has not
been completed.

10.2   Rights and Obligations Upon Termination. Upon the termination of this
Plan or any Plan Agreement, by either the Committee or a Participant in
accordance with the provisions for such termination, neither this Plan nor the
Plan Agreement shall be of any further force and effect, and no party shall have
any further obligation under either this Plan or any Plan Agreement so
terminated except as may be provided for in Section 4.7 or the provisions of
this Article X.

-8-



--------------------------------------------------------------------------------



 



10.3   Rights and Obligations Upon Termination as Result of “Change of Control”.
In the event the Bank should be merged, consolidated, reorganized or
substantially sells all of its assets to another corporation, firm or person and
such corporation, firm or person takes action to terminate this Plan or a
Participant in the Plan as a result of such merger, consolidation,
reorganization or sale of assets such Participant will be entitled to those
benefits as described in Section 3.1, 4.1 and 4.3.

ARTICLE XI
OTHER BENEFITS AND AGREEMENTS
       The benefits provided for a Participant and his or her Beneficiary
hereunder and under such Participant’s Plan Agreement are in addition to any
other benefits available to such Participant under any other program or plan of
the Bank for its Directors, and, except as may otherwise be expressly provided
for, this Plan and Plan Agreements entered into hereunder shall supplement and
shall not supersede, modify, or amend any other program or plan of the Bank or a
Participant. Moreover, benefits under this Plan and Plan Agreements entered into
hereunder shall not be considered compensation for the purpose of computing
deferrals or benefits under any plan maintained by the Bank that is qualified
under Section 401 (a) of the Internal Revenue Code of 1954, as amended.
ARTICLE XII
RESTRICTIONS ON ALIENATION OF BENEFITS
       No right or benefit under this Plan or a Plan Agreement shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance, or charge,
and any attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge the same shall be void. No right or benefit hereunder or under any Plan
Agreement shall in any manner be liable for or subject to the debts, contract,
liabilities, or torts of the person entitled to such benefit. If any Participant
or Beneficiary under this Plan or a Plan Agreement should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder or under any Plan Agreement, then such right or
benefit shall, in the discretion of the Committee, terminate, and, in such
event, the Committee shall hold or apply the same or any part thereof for the
benefit of such Participant or Beneficiary, his or her spouse, children, or
other dependents, or any of them, in such manner and in such portion as the
Committee, in its sole and absolute discretion, may deem proper.
ARTICLE XIII
ADMINISTRATION OF THIS PLAN

13.1   Appointment of Committee. The general administration of this Plan, and
any Plan Agreements executed hereunder, as well as construction and
interpretation thereof, shall be vested in the Committee, the number and members
of which shall be designated and appointed from time to time by, and shall serve
at the pleasure of, the Board of Directors. Any such member of the Committee may
resign by notice in writing filed with the secretary of the Committee. Vacancies
shall be filled promptly by the Board of Directors, but any vacancies remaining
unfilled for ninety days may be filled by a majority vote of the remaining
members of the Committee. Each person appointed a member of the Committee shall
signify his or her acceptance by filing a written acceptance with the Secretary
of the Committee.   13.2   Committee Officials. The Board of Directors shall
designate one of the members of the Committee as chairman and shall appoint a
secretary who need not be a member of the

-9-



--------------------------------------------------------------------------------



 



    Committee. The Secretary shall keep minutes of the Committee’s proceedings
and all data, records and documents relating to the Committee’s administration
of this Plan and any Plan Agreements executed hereunder. The Committee may
appoint from its number such subcommittees with such powers as the Committee
shall determine and may authorize one or more of its members or any agent to
execute or deliver any instrument or make any payment on behalf of the
Committee.   13.3   Committee Action. All resolutions or other actions taken by
the Committee shall be by the vote of a majority of those present at a meeting
at which a majority of the members are present, or in writing by all the members
at the time in office if they act without a meeting.

13.4   Committee Rules and Powers — General. Subject to the provisions of this
Plan, the Committee shall from time to time establish rules, forms, and
procedures for the administration of this Plan. The Committee shall have the
exclusive right to make all decisions necessary for the administration of the
Plan. Such decisions, actions, and records of the Committee shall be conclusive
and binding upon the Bank and all persons having or claiming to have any right
or interest in or under this Plan.   13.5   Reliance on Certificate, etc.. The
members of the Committee and the officers and directors of the Bank shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants, and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Bank.   13.6   Liability of Committee. No
member of the Committee shall be liable for any act or omission of any other
member of the Committee, or for any act or omission on his or her own part,
excepting only his or her own willful misconduct. The Bank shall indemnify and
save harmless each member of the Committee against any and all expenses and
liabilities arising out of his or her membership on the Committee, excepting
only expenses and liabilities arising out of his or her own willful misconduct.
Expenses against which a member of the Committee shall be indemnified hereunder
shall include, without limitation, the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted or a proceeding brought or settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such member may be entitled as a matter of law.   13.7   Determination of
Benefits. In addition to the powers hereinabove specified, the Committee shall
have the power to compute and certify, under this Plan and any Plan Agreement,
the amount and kind of benefits from time to time payable to Participants and
their Beneficiaries, and to authorize all disbursements for such purposes.  
13.8   Information to Committee. To enable the Committee to perform its
functions, the Bank shall supply full and timely information to the Committee on
all matters relating to the compensation of all Participants, their retirement,
death or other cause for termination of relationship, and such other pertinent
facts as the Committee may require.   13.9   Manner and time of Payment of
Benefits. The Committee shall have the power, in its sole and absolute
discretion, to change the manner and time of payment of benefits to be made to a
Participant or his or her Beneficiary from that set forth in the Participant’s
Plan Agreement if requested to do so by such Participant or Beneficiary.

-10-



--------------------------------------------------------------------------------



 



ARTICLE XIV
ADOPTION OF PLAN BY SUBSIDIARY
AFFILIATED OR ASSOCIATED COMPANIES
       Any corporation that is a Subsidiary may, with the approval of the Board
of Directors, adopt this Plan and thereby come within the definition of Bank in
Article I hereof.
ARTICLE XV
MISCELLANEOUS

15.1   Execution of Receipts and Releases. Any payment to any Participant, a
Participant’s legal representative, or Beneficiary in accordance with the
provisions of this Plan or Plan Agreement executed hereunder shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Bank. The Bank may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefore in such form as it may determine.   15.2   No Guarantee of
Interests. Neither the Committee nor any of its members guarantees the payment
of any amounts which may be or become due to any person or entity under this
Plan or any Plan Agreement executed hereunder. The liability of the Bank to make
any payment under this Plan or any Plan Agreement executed hereunder is limited
to the then available assets of the Bank.   15.3   Bank Records. Records of the
Bank as to a Participant’s relationship, termination of relationship and the
reason therefore authorized leaves of absence, and compensation shall be
conclusive on all persons and entities, unless determined to be incorrect.  
15.4   Evidence. Evidence required of anyone under this Plan and any Plan
Agreement executed hereunder may be by certificate, affidavit, document, or
other information which the person or entity acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.  
15.5   Notice. Any notice which shall be or may be given under this Plan or a
Plan Agreement executed hereunder shall be in writing and shall be mailed by
United States mail, postage prepaid. If notice is to be given to the Bank, such
notice shall be addressed to the Bank at:

Merchants & Marine Bank
P.O. Box 1029
Pascagoula, MS 39567

    marked to the attention of the Secretary, Administrative Committee,
Directors’ Deferred Fee Plan; or, if notice to a Participant, addressed to the
address shown on such Participant’s Plan Agreement.   15.6   Change of Address.
Any party may, from time to time, change the address to which notices shall be
mailed by giving written notice of such new address.   15.7   Effect of
Provisions. The provisions of this Plan and of any Plan Agreement executed
hereunder shall be binding upon the Bank and its successors and assigns, and
upon a Participant, his or her Beneficiary, assigns, heirs, executors, and
administrators.

-11-



--------------------------------------------------------------------------------



 



15.8   Headings. The titles and headings of Articles and Sections are included
for convenience of reference only and are not to be considered in the
construction of the provisions hereof or any Plan Agreement executed hereunder.
  15.9   Governing Law. All questions arising with respect to this Plan and any
Plan Agreement executed hereunder shall be determined by reference to the laws
of the State of Mississippi, as in effect at the time of their adoption and
execution, respectively.

COMPLETE

-12-



--------------------------------------------------------------------------------



 



Adopted by the Board of Directors
December 20, 2005
MERCHANTS & MARINE BANK
RESOLUTIONS
OF
BOARD OF DIRECTORS
Amendments to the Directors’ Deferred Fee Plan
     WHEREAS, the Board of Directors (the “Board”) of Merchants & Marine Bank
(the “Bank”) deems it to be advisable and in the best interest of the Bank to
amend the Bank’s Directors’ Deferred Fee Plan (the “Plan”); and
     WHEREAS, in accordance with Article 10 of the Plan, the Bank has the power
to amend the Plan.
     NOW, THEREFORE, BE IT RESOLVED, that the following definitions shall be
added to Section 1 of the Plan:
“Change in Control” of the Bank means, and shall be deemed to have occurred
upon, any of the following events:
     (a) individuals who, as of the close of business on the last day of any
fiscal year of the Bank, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board during the following
fiscal year; provided, however, that any individual becoming a director during
such following fiscal year and whose election, or nomination for election by the
Bank’s shareholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, but excluding, for this purpose, any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;
     (b) consummation by the Bank of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Bank or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless, following the Business Combination, (i) all
or substantially all of the beneficial owners of the combined voting power of
the then outstanding voting securities of the Bank immediately before the
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the company resulting from the Business Combination (including, without
limitation, an entity that as a result of such transaction owns the Company or
all or substantially all of the Bank’s assets either directly or through one or
more affiliates) in substantially the same proportions that they owned the
outstanding voting securities of the Bank immediately before the Business
Combination, and (ii) no person, excluding any employee benefit plan (or related
trust) of the Bank or such corporation resulting from the Business Combination,
beneficially owns, directly or indirectly, twenty percent (20%) or more of the
combined voting power of the outstanding voting securities of the company
resulting from the Business Combination except to the extent that such ownership
existed before the Business Combination in the Bank, and (iii) at least a
majority of the directors of the corporation resulting from the Business
Combination were Directors on the Incumbent Board at the time of the execution
of the initial agreement, or of the action of the Board, providing for the
Business Combination; or

 



--------------------------------------------------------------------------------



 



     (c) the approval by the Bank’s shareholders of a plan of liquidation and
dissolution.
     FURTHER RESOLVED, that Section 10.3 of the Plan shall be deleted and the
following shall be inserted in its place:
10.3 Change in Control. In the event of a Change in Control, all Participants
shall continue to be entitled to those benefits as described in Sections 3.1,
4.1, 4.3 and 4.7, except that (a) in the case of a Participant’s death following
a Change in Control, the limitations of subsections 3.1(a) and 3.1(b) shall not
apply, and (b) in the case of a Participant who ceases to be a Director for any
reason after the Change in Control, the portion described in Section 4.7 shall
be one hundred percent (100%).
FURTHER RESOLVED, that the following Section 4.9 shall be added to the Plan:
4.9 Section 409A Compliance. To the extent required to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), one or more
payments under this Plan shall be delayed to the six month anniversary of the
date of the Participant’s separation from service, within the meaning of
Section 409A of the Code.
Miscellaneous
     FURTHER RESOLVED, that the officers of the Bank are, and any one of them
is, hereby authorized, empowered and directed to take any and all further action
and execute, amend and deliver any and all documents or agreements which may be
deemed necessary or desirable in order to carry out the intent of the foregoing
resolutions, and the execution and delivery of all such documents and agreements
shall be deemed conclusive evidence of the approval and authorization by the
Bank of such acts; and
     FURTHER RESOLVED, that any and all actions heretofore or hereafter taken by
such officers, or any one of them, in connection with the matters to which the
preceding resolutions and each of them relate, are hereby ratified, confirmed
and approved in all respects as the acts of the Bank.

 



--------------------------------------------------------------------------------



 



RESOLUTION INTERPRETING
DIRECTORS’ DEFERRED FEE PLAN
     WHEREAS, Merchants & Marine Bank adopted an unfunded welfare benefit plan
for the Directors of the Bank on August 1, 1990; and
     WHEREAS, an Administrative Committee manages and administers the Plan,
which Committee presently consists of the Board of Directors of the Bank; and
     WHEREAS, an ambiguity has arisen concerning the interpretation of
Article 4.2 of the Directors’ Deferred Fee Plan and the Board of Directors,
constituting the Administrative Committee is hereby interpreting said provision.
     NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of Merchants &
Marine Bank, sitting as Administrative Committee of the Directors’ Deferred Fee
Plan, does hereby find, determine and adjudicate that the provisions of
Article 4.2 of the Directors’ Deferred Fee Plan, Retirement After Normal
Retirement Date (age 65), provides, and is interpreted to provide, that a
Participant shall begin drawing retirement benefits upon his or her Normal
Retirement Date notwithstanding his or her continuing to serve as a Director
after Normal Retirement Date, and, absent compliance with the provisions of
Article 4.2 concerning remaining a Participant in the Plan with the consent of
the Bank, no Participant shall remain a participant in the Directors’ Deferred
Fee Plan following his or her Normal Retirement Date.

     
March 17, 2003
  Adopted by the Board of Directors
 
  -s- Barbara B. Bass [g18163g1816306.gif]
 
  Barbara B. Bass
 
  Corporate Secretary

 